Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-27 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 3-10, 13-18, and 23 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/14/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS

Regarding claims 1-2, 11-12, 19-22, and 24-27 previously rejected under 35 U.S.C. § 103(a), Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 01/14/2021, with respect to NPL Dahlman et al. “Downlink Physical-Layer Processing” (hereinafter “Dahlman”), in view of Ng US Pub 2012/0120909 (hereinafter “Ng”), and further in view of Han et al. US Pub 2010/0111107 (hereinafter “Han”), of Li US Pub 2013/0242751 (hereinafter “Li”), of Nayeb et al. US Pub 2011/0243066(hereinafter “Nayeb”), of Nam et al. US Pub 2010/0172308 (hereinafter “Nam”), of Eriksson et al. US Pub 2013/0083740 (hereinafter “Eriksson”), and of Umesh et al. US Pub 2013/0094450 (hereinafter 


Allowable Subject Matter

Claims 1-2, 11-12, 19-22, and 24-27 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for controlling secondary carriers in asymmetric uplink carrier aggregation. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1 and 11 is the inclusion of the features, "wherein when a bandwidth of the uplink secondary carriers is greater than a bandwidth of the downlink primary carrier, the scheduling, by the eNB, the uplink secondary carriers via the PDCCH of the downlink primary carrier further comprises: increasing a resource allocation granularity of the DCI format 0.". These features, as incorporated into the independent claims 1 and 11 are neither known from, nor rendered obvious by, the available prior art. Han (U.S. Pub 2010/0111107) discloses that the payload size of the DCI format 1A is less than the payload size of the DCI format 0, which is different from the condition that “a bandwidth of the uplink secondary carriers is greater than a bandwidth of the downlink primary carrier”. Han further discloses the monotonically increasing 
Claims 2, 19, 21, 24, 24 depend on claim 1; claims 12, 20, 22, 26, and 27 depend on claim 11; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 11 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411